DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed 06/30/2022 have been entered. Claims 1, and 3-18 remain pending in the application.  

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being disclosed by Pugh (US 2014/0277291, of record) in view of Alvarez (US 2018/0264284).
Regarding claim 1, Pugh discloses a smart remotely controlled contact lens for diagnosing and treating a disease (see Figs 3 and 4), which comprises a micro light emitting diode (pLED) or an organic light emitting diode (OLED) (see Fig 2; Para [0047]; the light source employs LEDs at a wavelength of 450 to 500 nm).
Pugh does not teach wherein the disease is diabetes, glaucoma, macular degeneration, retinitis pigmentosa, cataracts, increased intraocular pressure, diabetic retinopathy, dry eye syndrome or Meibomian gland dysfunction, and wherein the LED or OLED applies light to a disease site to treat a disease, applies light to a disease marker to diagnose a disease or determine whether the disease has been treated, or reveals the presence or absence of the disease marker or a concentration of the disease marker by utilizing light. Alvarez and Pugh are related because both teach contact lenses.
Alvarez discloses a contact lens (see Fig 2), wherein the disease is diabetes, glaucoma, macular degeneration, retinitis pigmentosa, cataracts, increased intraocular pressure, diabetic retinopathy, dry eye syndrome or Meibomian gland dysfunction (see Fig 2; Para [0086]; ocular device set to treat glaucoma, diabetic retinopathy or macular degeneration), and wherein the LED or OLED applies light to a disease site to treat a disease, applies light to a disease marker to diagnose a disease or determine whether the disease has been treated, or reveals the presence or absence of the disease marker or a concentration of the disease marker by utilizing light (see Fig 2; Para [0086]; light therapy applies light to treat disease).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with, wherein the disease is diabetes, glaucoma, macular degeneration, retinitis pigmentosa, cataracts, increased intraocular pressure, diabetic retinopathy, dry eye syndrome or Meibomian gland dysfunction, and wherein the LED or OLED applies light to a disease site to treat a disease, applies light to a disease marker to diagnose a disease or determine whether the disease has been treated, or reveals the presence or absence of the disease marker or a concentration of the disease marker by utilizing light of Alvarez for the purpose of improving a patients outcome when treated for a disease.
Regarding claim 5, Pugh in view of Alvarez discloses the contact lens of claim 1 (Pugh: see Fig 2), further comprising a sensor and a photodetector (Pugh: see Fig 2; Para [0048]; contact lens may contain at least a biomarker sensor 203 with light sensor), wherein the sensor detects a disease marker, the micro LED or OLED expresses the presence or absence of the disease marker or a concentration of the disease marker by light (Pugh: see Fig 2; Para [0044-0047]; light source is turned on and used as light therapy when biomarker sensors sense concentration levels in a known threshold), and the photodetector detects and analyzes light of the micro LED or OLED, to diagnose a disease or determine whether the disease is treated (Pugh: see Fig 2; Para [0048]; component 203 may include a light sensor that analyzes light scattered from light sources).
Regarding claim 9, Pugh in view of Alvarez discloses the contact lens of claim 1 (Pugh: see Fig 3), wherein the micro LED or OLED applies light to a disease site to treat a disease (Pugh: see Fig 2; Para [0047]; led applies light to the eye to treat SAD).
Regarding claim 10, Pugh in view of Alvarez discloses the contact lens of claim 9 (Pugh: see Fig 3), wherein the micro LED is a blue light LED or an NIR-LED (Pugh: see Fig 2; Para [0047]; the light source 202A emits blue light at wavelengths of 450 to 500 nm).
Regarding claim 13, Pugh in view of Alvarez discloses the contact lens of claim 1 (Pugh: Pugh: see Fig 3), wherein the micro LED or OLED is integrated on the substrate, and the substrate is poly(ethylene terephthalate) (PET), poly(propylene) (PP), polyamide (PI), poly(ethylene naphthalate) (PEN), poly(ether sulfones) (PES) or polycarbonate (PC) (Pugh: see Fig 3; Para [0052-0053]; substrate maybe be made of  polymerized amides such as acrylamide).
Regarding claim 14, Pugh in view of Alvarez discloses the contact lens of claim 1 (Pugh: see Fig 3), further comprising a wireless electrical system for sending and receiving data wirelessly (Pugh: see Fig 9A-9C; Para [0086]; antennas serves to receive and transmit signal).
Regarding claim 15, Pugh in view of Alvarez disclose the contact lens of claim 1 (Pugh: see Fig 2), further comprising an active element (Pugh: see Fig 2; Para [0048]; the component 203 may be crystal lens).
Regarding claim 16, Pugh in view of Alvarez discloses the contact lens of claim 1 (see Fig 2) further comprising an optical sensor or an image sensor (see Fig 2; Para [0031]; sensor may include an image sensor).
Regarding claim 17, Pugh in view of Alvarez discloses the contact lens of claim 5 (Pugh: see Fig 2), wherein the micro LED is a blue light LED or a near-infrared (NIR)-LED (Pugh: see Fig 2; Para [0047]; the light source 202A emits blue light at wavelengths of 450 to 500 nm).

Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291, of record) in view of Alvarez (US 2018/0264284) as applied to claim 1 above, and further in view of Ho (2014/0194710, of record).
Regarding claim 3, Pugh in view of Alvarez discloses the contact lens of claim 1 (see Fig 3). Pugh does not disclose further comprising a photodetector wherein the micro LED or OLED applies light to a disease marker, and the photodetector detects and analyzes reflected light to diagnose a disease or determine whether the disease is treated. Pugh in view of Alvarez and Ho are related because both disclose contact lens for diagnosis. 
Ho disclose a contact lens (see Figs 3 and 4C) further comprising a photodetector wherein the micro LED or OLED applies light to a disease marker, and the photodetector detects and analyzes reflected light to diagnose a disease or determine whether the disease is treated (see Fig 3; Para [0035-0037]; detector 320 detects light from light source 310 to determine a blood oxygenation level)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Alvarez with further comprising a photodetector wherein the micro LED or OLED applies light to a disease marker, and the photodetector detects and analyzes reflected light to diagnose a disease or determine whether the disease is treated of Ho for the purpose of improving diagnosis of diseases through sensing of a user’s vitals.
Regarding claim 4, Pugh in view of Alvarez and Ho the contact lens of claim 3 (Ho: see Fig 3), wherein the disease marker is glucose or glycated hemoglobin, or oxygen or oxyhemoglobin, (Ho: see Fig 3; Para [0019]; device configured to determine blood oxygen content) and the photodetector analyzes a glucose concentration, oxygen partial pressure and oxygen saturation by measuring the difference in light intensity according to wavelength (Ho: see Fig 3; Para [0032-0035]; detector 320 measures light intensity to determine oxygen levels).
Regarding claim 7, Pugh in view of Alvarez and Ho discloses the contact lens of claim 3 (Pugh: see Fig 2), wherein the micro LED is a blue light LED or a near-infrared (NIR)-LED (Pugh: see Fig 2; Para [0047]; the light source employs LEDs at a wavelength of 450 to 500 nm).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Pugh (US 2014/0277291, of record) in view of Alvarez (US 2018/0264284) as applied to claim 1 above, and further in view of Hahn (US 2018/0036974, of record).
Regarding claim 6, Pugh in view of Alvarez discloses the contact lens of claim 5 (see Fig 2). Pugh does not disclose wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, osmotic pressure, and intraocular pressure. Pugh in view of Alvarez and Hahn are related because both disclose smart contact lenses.
Hahn discloses a smart contact lens (see Figs 1a and 6a) wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, osmotic pressure, and intraocular pressure (see Fig 6a; Para [0045]; sensors of contact lens may detect at least one of (NO), EGF, glucose, lactose, etc…)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Alvarez with wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, osmotic pressure, and intraocular pressure of Hahn for the purpose of improving the diagnosis capabilities of the device by enabling the sensing of multiple biomarkers. 
Regarding claim 18, Pugh in view of Alvarez discloses the contact lens of claim 5 (see Fig 2) and the photodetector (see Fig 2; Para [0048]; component 203 may include a light sensor). Pugh in view of Alvarez does not disclose wherein a drug reservoir is opened when a disease is diagnosed. Pugh in view of Alvarez and Hahn are related because both disclose smart contact lenses.
Hahn discloses a smart contact lens (see Figs 1a and 6a) wherein a drug reservoir is opened when a disease is diagnosed (see Fig 4c; Para [0052]; drug reservoir is control by results determined by sensors)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Alvarez with wherein a drug reservoir is opened when a disease is diagnosed of Hahn for the purposes of adequate treatment of determined disease so as to improve user’s ocular health.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Pugh (US 2014/0277291, of record) in view of Alvarez (US 2018/0264284) and Ho (2014/0194710, of record) as applied to claim 3 above, and further in view of Hahn (US 2018/0036974, of record).
Regarding claim 8, Pugh in view of Alvarez and Ho discloses the contact lens of claim 3 (Ho: see Fig 3) and the photodetector (Ho: see Fig 3; Para [0032-0035]; detector 320 measures light intensity to determine oxygen levels). Pugh in view of Ho does not disclose wherein a drug reservoir is opened when a disease is diagnosed. Pugh in view of Alvarez and Ho and Hahn are related because both disclose smart contact lenses.
Hahn discloses a smart contact lens (see Figs 1a and 6a) wherein a drug reservoir is opened when a disease is diagnosed (see Fig 4c; Para [0052]; drug reservoir is control by results determined by sensors)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Alvarez and Ho with wherein a drug reservoir is opened when a disease is diagnosed of Hahn for the purposes of adequate treatment of determined disease so as to improve user’s ocular health.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Pugh (US 2014/0277291, of record) in view of Alvarez (US 2018/0264284) as applied to claim 1 above, and further in view of Bhardwaj (US 2016/0049624, of record).
Regarding claim 11, Pugh in view of Alvarez discloses the contact lens of claim 1. Pugh does not disclose further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility. Pugh in view of Alvarez and Bhardwaj are related because both disclose smart contact lenses.
Bhardwaj discloses a smart lens (see Fig 2A) further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility (see Fig 3A; Para [0030-0031]; battery may have thickness of less than 100μm and is formed as a thin film stack making it flexible).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Alvarez with further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility of Bhardwaj for the purposes of providing adequate power to the device to as to allow for improved disease diagnosis.
Regarding claim 12, Pugh in view of Alvarez and Bhardwaj discloses the contact lens of claim 11 (Bhardwaj: see Fig 2A), wherein the thin film-type battery is a lithium ion thin-film-type battery (Bhardwaj: see Fig 2A; Para [0031]; film type battery may be a lithium ion type battery). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872